McLaughlin, J.
(dissenting):
It seems to me that substantially the same question here presented was passed upon by this court in Jackson v. Erkins (131 *198App. Div. 801). That decision was' binding upon the trial court and for that reason judgment was properly directed for the plaintiff.
I am unable, therefore, to concur in, the prevailing opinion and dissent therefrom.,
Clarke, J., concurred.
Judgment reversed, with costs, and judgment ordered for defend-. ant dismissing complaint, with costs.